Title: To Benjamin Franklin from Samuel Wharton, 28 June 1779
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Paris 28 June 1779
I send under Cover the News Paper, and learn by several Letters, which I received yesterday from London, That the Ministry and People were under very great Apprehensions of an Invasion, and the Destruction of their Commerce. One of our Friends writes me, That Orders were dispatched to Sir Charles Hardy to return immediately with the Fleet under his Command; and He wanted, of the proper Compliment for it, near four Thousand Men. The same Gentleman informs Me,—That the Detachment, which was sent from New York, consisting of abt. 2400, and commanded by Colonel Mathews,—was return’d from his Expedition on the Coast of Virginie, after destroying some Craft,—making a few Prisoners, and bringing off some Plunder.— My Son & I will do ourselves the Honor of dining with You on the 5th. of July.— A Day ever memorable for the most glorious Revolution, That ever signalised a People! I am with the sincerest Respect Your Excellency’s most obedt. & most humble Servt.
S. Wharton
His Excellency Benjn. Franklin Esqr. &c &c &c—
 
Addressed: A Son Excellence / Monsieur / Monsieur Franklin / &c &c &c / Passy
Notation: S. Wharton Paris 28 juin 1779
